Citation Nr: 1548865	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 2001, for the grant of entitlement to service connection for seizure symptoms of arteriovenous malformations, brain (AVM).

2.  Entitlement to a higher initial rating for seizure symptoms of AVM, rated as 10 percent disabling from February 28, 2001, through January 14, 2004; 30 percent disabling from January 14, 2004, to May 15, 2013, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted entitlement to service connection for seizure symptoms of AVM with an evaluation of 20 percent effective February 28, 2001.

In a May 2015 rating decision, the RO found clear and unmistakable error (CUE) in the evaluation of 20 percent and granted a decreased evaluation of 10 percent for AVM from February 28, 2001, to January 14, 2004.  The RO assigned higher ratings of 30 percent from January 14, 2004, and of 70 percent from May 15, 2013.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has jurisdiction to address these claims.

The issue of whether there was clear and unmistakable error (CUE) in a May 1974 rating decision has been raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of whether there was CUE in a May 1974 rating decision that denied nonservice-connected pension, but did not adjudicate a claim for service connection for a seizure disorder, is a pending issue and is being referred to the RO.  That issue is inextricably intertwined with the issue of entitlement to an effective date earlier than February 28, 2001, for the grant of service connection for seizure symptoms of AVM.  Issues are considered inextricably intertwined when a determination on one issue could have an impact on the outcome of another issue.  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The CUE determination, as it concerns the effective date assigned, could influence the earlier effective date determination and increased rating claim.  A determination on the earlier effective date and the increased rating issues cannot be made until a determination on CUE is made.  Adjudication with respect to the earlier effective date and increased rating issues must be deferred pending adjudication of the CUE issue.

In regard to the Veteran's claim for an increased rating for seizure symptoms of AVM, the Board also finds that a new VA examination is necessary.  In his March 2013 statement, the Veteran stated that the severity of his seizure symptoms of AVM had worsened.  The Veteran's VA treatment records indicate the number of seizures increased in frequency.  See e.g. August 2012 VA treatment record, showing the Veteran experienced seizures about 10 times a week.  The Veteran's last VA examination was in February 2005, more than 10 years ago.  As the Veteran's seizure symptoms of AVM have worsened since that time, a new VA examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  The VA examiner should also clarify whether the Veteran has major and/or minor seizures.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there was CUE in a May 1974 rating decision that denied nonservice-connected pension, but did not adjudicate a claim for service connection for a seizure disorder.  If the claim is denied, notify the Veteran of his appeal rights.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his seizure symptoms of AVM.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA examiner should address whether the Veteran has major and/or minor seizures and the frequency of seizures.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to an earlier effective date and an initial increased rating for the grant of seizure symptoms of AVM.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


